Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Cash Store Financial achieves record fourth quarter and twelve month results EDMONTON, July 27 /CNW/ - The Cash Store Financial Services Inc. (Cash Store Financial) (TSX: CSF; NYSE: CSFS) today announced results for the three and twelve months ended June 30, 2010. The following financial results are expressed in Canadian dollars. << Highlights for the fourth quarter (table of results at end of release) - Record quarterly revenue of $47.4 million, up 19.2% from $39.7 million in the same quarter last year. - Record other revenue of $12.0 million, up 63.5% from $7.4 million in the same quarter last year. - Record branch operating income of $17.0 million, up 15.1% from $14.8 million in the same quarter last year. - Earnings per share (diluted) before class action settlement costs and related taxes were up 23.1% to $0.32 from $0.26 in the same quarter last year. Including these charges, earnings per share (diluted) was $0.31 compared to $0.07 for the same period last year. - Net income before class action settlement costs and related taxes was up 25.3% to $5.5 million from $4.4 million for the same quarter last year. Including these charges, net income for the fourth quarter was $5.5 million compared to $1.2 million for the same quarter last year. - EBITA before class action settlement costs was up 17.2% to $10.4 million compared to $8.9 million for the same quarter last year. Including these charges, EBITA was $10.3 million in the quarter compared to $3.9 million for the same quarter last year. - Same branch quarterly revenues for the 417 locations open since the beginning of the fourth quarter of fiscal 2009 increased 6.7% to $99,800. - Branch count was 525 up 101 net new branches from 424 at June 30, 2009. 36 new branches were added in the quarter including two branches in the UK. Highlights for the twelve months ended June 30, 2010 - Record revenue of $172.0 million, up 14.3% from $150.5 million in the same period last year. - Record other revenue of $36.9 million, up 32.0% from $27.9 million in the same period last year. - Record twelve-month branch operating income of $61.7 million, up 13.0% from $54.6 million in the same period last year. - Record earnings per share (diluted) before class action settlement costs and related taxes were up 12.1% to $1.20 from $1.07 for the same period last year. Including these charges, earnings per share (diluted) was $1.09 compared to $0.81 for the same period last year. - Net income before class action settlement costs and related taxes was $20.7 million, up 7.0% from $19.4 million for the same period last year. Including these charges, net income was $18.8 million compared to $14.6 million for the same period last year. - Record EBITA adjusted for class action settlement costs was up 12.4% to $39.9 million from $35.5 million for the same period last year. Including these charges, EBITA was $37.0 million in the period compared to $28.6 million for the same period last year. - Same branch revenues for the 371 locations open since the beginning of the first quarter of fiscal 2009 increased 4.9% to $403,000. >> Mr. Gordon Reykdal, Chairman and CEO commented: "Our fourth quarter was a period of continued strong growth with records achieved in earnings, revenue, other revenue and branch operating income. Before class action settlement costs and related taxes, diluted earnings per share were up 23.1% to $0.32.
